United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1983
                                   ___________

Kyle Larson; School Service Employees *
Union Local 284,                        *
                                        *
                    Appellants,         *
                                        *
       v.                               *
                                        * Appeal from the United States
Rod Kesti; Kenneth Dragseth; Board      * District Court for the District
of Education, of Independent School     * of Minnesota.
District No. 273 (Edina); Idith Almog; *
Frank Bennett; Ruth Gough; Suzanne      *      [UNPUBLISHED]
Knelman; Phyllis Kohler; Eileen Supple, *
individually and as members of the      *
Board of Education of Independent       *
School District No. 273; Independent    *
School District No. 273, Edina,         *
                                        *
                    Appellees.          *
                                   ___________

                           Submitted: October 21, 1999
                               Filed: October 28, 1999
                                  ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Kyle Larson and School Service Employees Union Local 284 appeal the district
court's adverse grant of summary judgment in Larson's employment-related civil rights
action. Larson and his union contend that Larson's termination from his school bus
driver position while he was covered by a collective bargaining agreement violated
Larson's constitutionally protected property and liberty interests without due process
of law. Having considered the record in the context of the appellants' contentions, we
are satisfied that no error of law appears in the district court's ruling. Because the
parties' submissions show they are thoroughly familiar with the issues before the court,
we believe that an extended discussion about the district court's well-reasoned
application of the controlling law in the framework of a case that is unique to these
parties would serve no useful precedential purpose. We believe the district court is
correct and the record supports the district court's ruling. We thus affirm on the basis
of the district court's memorandum opinion and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-